Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 3, 2022

                                     No. 04-21-00150-CV

                     IN THE ESTATE OF MARIA LUISA AGUILAR

                  From the County Court At Law No 1, Webb County, Texas
                            Trial Court No. 2020PB5000085-L1
                         Honorable Hugo Martinez, Judge Presiding


                                        ORDER


       Appellant’s motion for extension of time to file appellant’s brief is GRANTED.
Appellant’s brief is due March 2, 2022. No further extensions will be granted absent extenuating
circumstances.




                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court